UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7425


CHARLES W. WALKER, SR.,

                Petitioner - Appellant,

          v.

MILDRED RIVERA, Warden FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Richard M. Gergel, District Judge.
(3:10-cv-02464-RMG)


Submitted:   February 22, 2012            Decided:   March 1, 2012


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Walker, Sr., Appellant Pro Se.    Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles W. Walker, Sr. appeals the district court’s

order denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2011) petition.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    See Walker v. Rivera, No. 3:10-cv-02464-

RMG (D.S.C. filed Sept. 26, 2011; entered Sept. 27, 2011).          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    2